Exhibit 10.7

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of July 18, 2016 (the
“Closing Date”) and effective as of the Effective Date (as defined below) as by
and among Snap Interactive, Inc., a Delaware corporation (the “Company” or
“Debtor”) and the Lender under that certain Subordinated Multiple Advance Term
Note (the “Note”) that is a signatory hereto, its endorsees, transferees and
assigns (the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Note, the Secured Party is extending loans to the
Company evidenced by the Note;

 

WHEREAS, in order to induce the Secured Party to continue to extend the loans
evidenced by the Note, Debtor has agreed to execute and deliver to the Secured
Party this Agreement on the Closing Date, which Agreement shall be effective as
of the Effective Date, and to grant (as of the Effective Date) the Secured Party
(as defined in Section 18 hereof), a security interest in certain property of
Debtor to secure the prompt payment, performance and discharge in full of all of
the Debtor’s obligations under the Note;

 

WHEREAS, this Agreement is being executed as of the Closing Date and this
Agreement shall become effective upon the satisfaction of the Security Agreement
Conditions (such date is the “Effective Date”).

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 

(a) “CFC” means a Person that is a controlled foreign corporation under Section
957 of the Code.

 

(b) “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement, being all assets of the Company, and which
shall include the following personal property of the Debtor, whether presently
owned or existing or hereafter acquired or coming into existence, wherever
situated, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, notes, securities, equity
interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Securities (as defined below):

 

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with Debtor’s businesses and all improvements thereto; and (B) all
inventory;

 



 
 

 

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, Intellectual
Property and income tax refunds, other than the Excluded Contracts;

 

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

 

(v) All commercial tort claims;

 

(vi) [Reserved];

 

(vii) All investment property (other than any securities account);

 

(viii) All supporting obligations;

 

(ix) All files, records, books of account, business papers, and computer
programs; and

 

(x) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
the shares of capital stock and the other equity interests listed on Schedule H
hereto (as such Schedule shall be delivered on the Effective Date and as the
same may be modified from time to time pursuant to the terms hereof), and any
other shares of capital stock and/or other equity interests of any other direct
or indirect subsidiary of Debtor obtained in the future, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other securities and/or equity interests
that may hereafter be received, receivable or distributed in respect of, or
exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends and interest.

 

Notwithstanding any other term or provision of this Agreement or any Transaction
Document, the “Collateral” shall not include any cash, deposit account or
securities account.

 



-2-

 

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

(c) “Excluded Contracts” means any contract or contractual obligation that
prohibits, or requires the consent of any person other than Debtor which has not
been obtained as a condition to, the creation by Debtor of a lien on any right,
title or interest in such contract or contractual obligation and which is set
forth on Annex B hereto.

 

(d) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

(e) “Majority in Interest” means, at any time of determination, the majority in
interest (based on then-outstanding principal amount of Note at the time of such
determination) of the Secured Party.

 

(f) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Party may reasonably request.

 



-3-

 

 

(g) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of Debtor
to the Secured Party and its Affiliates, including, without limitation, all
obligations under this Agreement, the Note and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time. Without limiting the generality of the foregoing,
the term “Obligations” shall include, without limitation: (i) principal of, and
interest on the Note and the loans extended pursuant thereto; (ii) any and all
other fees, indemnities, costs, obligations and liabilities of the Debtor from
time to time under or in connection with this Agreement, the Note and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Debtor.

 

(h) “Organizational Documents” means with respect to Debtor, the documents by
which Debtor was organized (such as a certificate of incorporation, certificate
of limited partnership or articles of organization, and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) and which relate to the internal governance of Debtor (such
as bylaws, a partnership agreement or an operating, limited liability or members
agreement).

 

(i) “Pledged Interests” shall have the meaning ascribed to such term in Section
4(j).

 

(j) “Pledged Securities” shall have the meaning ascribed to such term in Section
4(i).

 

(k) “Security Agreement Conditions” shall have the meaning ascribed to such term
in the Note.

 

(l) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Party to continue to extend the loans as evidenced by the Note and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates to the Secured Party, effective as of the
Effective Date, a security interest in and to, a lien upon and a right of
set-off against all of their respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (a “Security Interest” and,
collectively, the “Security Interests”).

 

3. Delivery of Certain Collateral. Contemporaneously or prior to the Effective
Date, Debtor shall deliver or cause to be delivered to the Secured Party (a) any
and all certificates and other instruments representing or evidencing the
Pledged Securities, and (b) any and all certificates and other instruments or
documents representing any of the other Collateral, in each case, together with
all Necessary Endorsements. The Debtor is, contemporaneously with the execution
hereof, delivering to Secured Party, or have previously delivered to Secured
Party, a true and correct copy of each Organizational Document governing any of
the Pledged Securities.

 



-4-

 

 

4. Representations, Warranties, Covenants and Agreements of the Debtor. Except
as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Party on the Effective Date (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, Debtor
represents and warrants on the Effective Date, and covenants and agrees with,
the Secured Party as follows. The Disclosure Schedules delivered to Secured
Party by Debtor on the Closing Date are for informational purposes only and
shall be updated by Debtor as of the Effective Date:

 

(a) Debtor has the requisite corporate, partnership, limited liability company
or other power and authority to enter into this Agreement and otherwise to carry
out its obligations hereunder. The execution, delivery and performance by Debtor
of this Agreement and the filings contemplated therein have been duly authorized
by all necessary corporate action on the part of Debtor and no further action is
required by Debtor. This Agreement has been duly executed by Debtor. This
Agreement constitutes the legal, valid and binding obligation of Debtor,
enforceable against Debtor in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

 

(b) The Debtor has no place of business or offices where its books of account
and records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth on Schedule A attached hereto, as such Schedule shall be delivered on the
Effective Date (other than Collateral in transit between locations, out for
repair or which consists of laptops or other equipment used by an employee of
Debtor in the ordinary course of business). Except as specifically set forth on
Schedule A (as such Schedule shall be delivered on the Effective Date), Debtor
is the record owner of the real property where such Collateral is located, and
there exist no mortgages or other liens on any such real property except for
Permitted Liens (as defined in the Note). Except as disclosed on Schedule A (as
such Schedule shall be delivered on the Effective Date), none of such Collateral
(other than Collateral in transit between locations, out for repair or which
consists of laptops or other equipment used by an employee of Debtor in the
ordinary course of business) is in the possession of any consignee, bailee,
warehouseman, agent or processor.

 

(c) Except for Permitted Liens (as defined in the Note) and except as set forth
on Schedule B attached hereto (as such Schedule shall be delivered on the
Effective Date and as may be updated from time to time), the Debtor is the sole
owner of the Collateral (except for non-exclusive licenses granted by Debtor in
the ordinary course of business), free and clear of any liens, security
interests, encumbrances, rights or claims, and is fully authorized to grant the
Security Interests (other than those liens that (x) prior to the Effective Date,
will be in favor of Senior Lender and (y) on and after the Effective Date, will
be in favor of the Secured Party pursuant to this Agreement). Except as set
forth on Schedule C attached hereto (as such Schedule shall be delivered on the
Effective Date and as may be updated from time to time), there is not on file in
any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that (x) prior to the Effective
Date, will be filed in favor of Senior Lender and (y) on and after the Effective
Date, will be filed in favor of the Secured Party pursuant to this Agreement)
covering or affecting any of the Collateral. Except as set forth on Schedule C
attached hereto (as such Schedule shall be delivered on the Effective Date) and
except pursuant to this Agreement, as long as this Agreement shall be in effect,
the Debtor shall not knowingly permit to be on file in any such office or agency
any other financing statement or other document or instrument (except (i) in
connection with Permitted Liens or (ii) to the extent filed or recorded in favor
of (x) prior to the Effective Date, Senior Lender and (y) on and after the
Effective Date, the Secured Party pursuant to the terms of this Agreement).

 



-5-

 

 

(d) No written claim has been received that any Collateral or Debtor’s use of
any Collateral violates the rights of any third party. To the knowledge of the
Debtor, there has been no adverse decision to Debtor’s claim of ownership rights
in or exclusive rights to use the Collateral in any jurisdiction or to Debtor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

 

(e) Debtor shall at all times maintain its books of account and records relating
to the Collateral at its principal place of business and its Collateral at the
locations set forth on Schedule A attached hereto (as such Schedule shall be
delivered on the Effective Date) and may not relocate such books of account and
records or tangible Collateral unless it delivers to the Secured Party at least
30 days prior to such relocation (i) written notice of such relocation and the
new location thereof (which must be within the United States) and (ii) evidence
that appropriate financing statements under the UCC and other necessary
documents have been filed and recorded and other steps have been taken to
perfect the Security Interests to create in favor of the Secured Party, a valid,
perfected and continuing perfected first priority lien in the Collateral,
subject to Permitted Liens.

 

(f) Upon the Effective Date, this Agreement creates in favor of the Secured
Party a valid security interest in the Collateral, subject only to Permitted
Liens (as defined in the Note) securing the payment and performance of the
Obligations. Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing Uniform Commercial Code financing statements shall have
been duly perfected. Except for the filing of the Uniform Commercial Code
financing statements referred to in the immediately following paragraph, the
recordation of the Intellectual Property Security Agreement (as defined in
Section 4(p) hereof) with respect to copyrights and copyright applications in
the United States Copyright Office referred to in paragraph (mm), and the
delivery of the certificates and other instruments provided in Section 3, no
action is necessary on the Effective Date to create, perfect or protect the
security interests created hereunder. Without limiting the generality of the
foregoing, except for the filing of said financing statements, and the
recordation of said Intellectual Property Security Agreement, no consent of any
third parties (other than the Senior Lender) and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for (i) the execution, delivery and performance of
this Agreement, (ii) on and after the Effective Date, the creation or perfection
of the Security Interests created hereunder in the Collateral or (iii) on and
after the Effective Date, the enforcement of the rights of the Secured Party
hereunder, except for those consents and approvals which have already been
obtained.

 

(g) Upon the Effective Date, Debtor authorizes the Secured Party to file one or
more financing statements under the UCC, with respect to the Security Interests,
with the proper filing and recording agencies in any jurisdiction deemed proper
by it.

 



-6-

 

 

(h) The execution, delivery and performance of this Agreement by the Debtor does
not (i) violate any of the provisions of any Organizational Documents of Debtor
or any judgment, decree, order or award of any court, governmental body or
arbitrator or any applicable law, rule or regulation applicable to Debtor or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other instrument (evidencing Debtor’s debt or otherwise) or other
understanding to which Debtor is a party or by which property or asset of Debtor
is bound or affected. If any, all required consents (including, without
limitation, from stockholders or creditors of Debtor) necessary for Debtor to
enter into and perform its obligations hereunder have been obtained.

 

(i) The capital stock and other equity interests listed on Schedule H hereto as
such Schedule shall be delivered on the Effective Date (the “Pledged
Securities”) represent all capital stock and other equity interests owned,
directly or indirectly, by the Company, provided that Pledged Securities shall
not include any voting stock of any CFC in excess of sixty five percent (65%) of
such voting stock. All of the Pledged Securities are validly issued, fully paid
and non-assessable, and the Company is the legal and beneficial owner of the
Pledged Securities, free and clear of any lien, security interest or other
encumbrance except for the security interests created by this Agreement and
other Permitted Liens (as defined in the Note).

 

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

 

(k) Except for Permitted Liens (as defined in the Note), Debtor shall at all
times maintain the liens and Security Interests provided for hereunder as valid
and perfected first priority liens and security interests in the Collateral in
favor of the Secured Party, until this Agreement and the Security Interest
hereunder shall be terminated pursuant to Section 14 hereof. Debtor agrees to
defend the same against the claims of any and all persons and entities. Debtor
shall safeguard and protect all Collateral for the account of the Secured Party.
At the request of the Secured Party on and after the Effective Date, Debtor will
pay the cost of filing one or more financing statements pursuant to the UCC in
form reasonably satisfactory to the Secured Party in all public offices wherever
filing is, or is deemed by the Secured Party to be, necessary or desirable to
effect the rights and obligations provided for herein. Without limiting the
generality of the foregoing, Debtor shall pay all fees, taxes and other amounts
necessary to maintain the Collateral and the Security Interests hereunder (other
than those fees and taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP), and Debtor shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.

 

(l) On and after the Effective Date, Debtor will not transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non-exclusive licenses granted by Debtor in its ordinary
course of business and sales of inventory or obsolete or worn-out items by
Debtor in its ordinary course of business) without the prior written consent of
the Secured Party.

 

(m) Debtor shall keep and preserve its equipment, inventory and other tangible
Collateral (other than obsolete or worn-out items) in good condition, repair and
order and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.

 



-7-

 

 

(n) Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. On and after the Effective Date, Debtor shall cause
each insurance policy issued in connection herewith to provide, and the insurer
issuing such policy to certify to the Secured Party, that (i) the Secured Party
will be named as lender loss payee and additional insured under each such
insurance policy; (ii) if such insurance be proposed to be cancelled or
materially changed for any reason whatsoever, such insurer will promptly notify
the Secured Party and such cancellation or change shall not be effective as to
the Secured Party for at least thirty (30) days after receipt by the Secured
Party of such notice, unless the effect of such change is to extend or increase
coverage under the policy; and (iii) the Secured Party will have the right (but
no obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default. On and after
the Effective Date, if no Event of Default (as defined in the Note) exists and
if the proceeds arising out of any claim or series of related claims do not
exceed $100,000, loss payments in each instance will be applied by the Debtor to
the repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the Debtor;
provided, however, that payments received by Debtor after an Event of Default
occurs and is continuing or in excess of $100,000 for any occurrence or series
of related occurrences shall be paid to the Secured Party on behalf of the
Secured Party and, if received by Debtor, shall be held in trust for the Secured
Party and immediately paid over to the Secured Party unless otherwise directed
in writing by the Secured Party. Copies of such policies or the related
certificates, in each case, naming the Secured Party as lender loss payee and
additional insured shall be delivered to the Secured Party at least annually and
at the time any new policy of insurance is issued.

 

(o) Debtor shall, within ten (10) days of obtaining knowledge thereof, advise
the Secured Party promptly, in sufficient detail, of any material adverse change
in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.

 

(p) Debtor shall promptly execute and deliver to the Secured Party such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Secured Party may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce the Secured Party’s
security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Party has been granted a security interest
hereunder, substantially in a form reasonably acceptable to the Secured Party,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.

 

(q) Debtor shall permit the Secured Party and its representatives and agents to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Secured Party from time to time.

 



-8-

 

 

(r) Debtor shall take all steps reasonably necessary to diligently pursue and
seek to preserve, enforce and collect any rights, claims, causes of action (to
the extent that Debtor determines in its commercially reasonable discretion that
the pursuit of such right, claim or cause of action is beneficial to Debtor) and
accounts receivable in respect of the Collateral.

 

(s) Debtor shall promptly notify the Secured Party in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against a material portion of the Collateral and of any other information
received by Debtor that may materially affect the value of the Collateral, the
Security Interest or the rights and remedies of the Secured Party hereunder.

 

(t) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of Debtor with respect to the Collateral is accurate and
complete in all material respects as of the date furnished.

 

(u) The Debtor shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to its business.

 

(v) Other than with respect to the Merger (as defined in the Note), Debtor will
not change its name, type of organization, jurisdiction of organization,
organizational identification number (if it has one), legal or corporate
structure, or identity, or add any new fictitious name or D/B/A unless it
provides at least 30 days prior written notice to the Secured Party of such
change.

 

(w) Except in the ordinary course of business, Debtor may not consign any of its
inventory or sell any of its inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of the Secured
Party which shall not be unreasonably withheld.

 

(x) Debtor may not relocate its chief executive office to a new location without
providing 30 days prior written notification thereof to the Secured Party and so
long as, at the time of such written notification, Debtor provides any financing
statements or fixture filings necessary to perfect and continue the perfection
of the Security Interests granted and evidenced by this Agreement.

 

(y) Debtor was organized and remains organized solely under the laws of the
state set forth next to such Debtor’s name in Schedule D (as such Schedule shall
be delivered on the Effective Date), which Schedule D sets forth Debtor’s
organizational identification number or, if Debtor does not have one, states
that one does not exist.

 

(z) (i) The actual name of Debtor is the name set forth in Schedule D as such
Schedule shall be delivered on the Effective Date; (ii) Debtor has no trade
names except as set forth on Schedule E as such Schedule shall be delivered on
the Effective Date; (iii) Debtor has not used any name other than that stated in
the preamble hereto or as set forth on Schedule E (as such Schedule shall be
delivered on the Effective Date) for the preceding five years; and (iv) no
entity has merged into Debtor or been acquired by Debtor within the past five
years except as set forth on Schedule E (as such Schedule shall be delivered on
the Effective Date).

 

(aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Debtor shall deliver such Collateral to the Secured Party.

 



-9-

 

 

(bb) Debtor, in its capacity as issuer, hereby agrees to comply with any and all
orders and instructions of Secured Party regarding the Pledged Interests
consistent with the terms of this Agreement without the further consent of
Debtor as contemplated by Section 8-106 (or any successor section) of the UCC.
Further, Debtor agrees that it shall not enter into a similar agreement
regarding the Pledged Interests (or one that would confer “control” within the
meaning of Article 8 of the UCC) with any other person or entity.

 

(cc) Debtor shall cause all tangible chattel paper constituting Collateral to be
delivered to the Secured Party, or, if such delivery is not possible, then to
cause such tangible chattel paper to contain a legend noting that it is subject
to the security interest created by this Agreement. To the extent that any
Collateral consists of electronic chattel paper, the Debtor shall cause the
underlying chattel paper to be “marked” within the meaning of Section 9-105 of
the UCC (or successor section thereto).

 

(dd) [Reserved].

 

(ee) To the extent that any Collateral consists of letter-of-credit rights, the
Debtor shall cause the issuer of each underlying letter of credit to consent to
an assignment of the proceeds thereof to the Secured Party.

 

(ff) To the extent that any Collateral is in the possession of any third party,
the Debtor shall join with the Secured Party in notifying such third party of
the Secured Party’s security interest in such Collateral and shall use its best
efforts to obtain an acknowledgement and agreement from such third party with
respect to the Collateral, in form and substance reasonably satisfactory to the
Secured Party.

 

(gg) If Debtor shall at any time hold or acquire a commercial tort claim in an
amount in excess of $20,000, Debtor shall promptly notify the Secured Party in a
writing signed by Debtor of the particulars thereof and grant to the Secured
Party in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Secured Party.

 

(hh) Debtor shall immediately provide written notice to the Secured Party of any
and all accounts which arise out of contracts with any governmental authority
and, to the extent necessary to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof, shall execute and
deliver to the Secured Party an assignment of claims for such accounts and
cooperate with the Secured Party in taking any other steps required, in its
judgment, under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.

 



-10-

 

 

(ii) Following the Effective Date, Debtor shall cause each new subsidiary of
Debtor to become a party hereto (an “Additional Debtor”) within three (3)
Business Days of the acquisition or formation of such new subsidiary by
executing and delivering an Additional Debtor Joinder in substantially the form
of Annex A attached hereto and comply with the provisions hereof applicable to
the Debtor. Concurrent therewith, the Additional Debtor shall deliver
replacement schedules for, or supplements to all other Schedules to (or referred
to in) this Agreement, as applicable, which replacement schedules shall
supersede, or supplements shall modify, the Schedules then in effect. The
Additional Debtor shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents and other information and documentation as the Secured Party may
reasonably request. Upon delivery of the foregoing to the Secured Party, the
Additional Debtor shall be and become a party to this Agreement with the same
rights and obligations as the Debtor, for all purposes hereof as fully and to
the same extent as if it were an original signatory hereto and shall be deemed
to have made the representations, warranties and covenants set forth herein as
of the date of execution and delivery of such Additional Debtor Joinder, and all
references herein to the “Debtor” shall be deemed to include each Additional
Debtor.

 

(jj) Debtor shall vote the Pledged Securities to comply with the covenants and
agreements set forth herein and in the Note.

 

(kk) Debtor shall register the pledge of the applicable Pledged Securities on
the books of Debtor. Debtor shall notify each issuer of Pledged Securities to
register the pledge of the applicable Pledged Securities in the name of the
Secured Party on the books of such issuer. Further, except with respect to
certificated securities delivered to the Secured Party, the Debtor shall deliver
to Secured Party an acknowledgement of pledge (which, where appropriate, shall
comply with the requirements of the relevant UCC with respect to perfection by
registration) signed by the issuer of the applicable Pledged Securities, which
acknowledgement shall confirm that: (a) it has registered the pledge on its
books and records; and (b) at any time directed by Secured Party during the
continuation of an Event of Default, such issuer will transfer the record
ownership of such Pledged Securities into the name of any designee of Secured
Party, will take such steps as may be necessary to effect the transfer, and will
comply with all other instructions of Secured Party regarding such Pledged
Securities without the further consent of the Debtor.

 

(ll) In the event that, upon an occurrence of an Event of Default, Secured Party
shall sell all or any of the Pledged Securities to another party or parties
(herein called the “Transferee”) or shall purchase or retain all or any of the
Pledged Securities, Debtor shall, to the extent applicable: (i) deliver to
Secured Party or the Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
the Debtor and their direct and indirect subsidiaries; (ii) use its best efforts
to obtain resignations of the persons then serving as officers and directors of
the Debtor and their direct and indirect subsidiaries, if so requested; and
(iii) use its best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Pledged
Securities to the Transferee or the purchase or retention of the Pledged
Securities by Secured Party and allow the Transferee or Secured Party to
continue the business of the Debtor and their direct and indirect subsidiaries.

 

(mm) Without limiting the generality of the other obligations of the Debtor
hereunder, Debtor shall promptly (i) cause to be registered at the United States
Copyright Office all of its material copyrights, (ii) provide any requested
documents and information and carry out any actions in connection with recording
of the security interest contemplated hereby with respect to all Intellectual
Property at the United States Copyright Office or United States Patent and
Trademark Office, and (iii) give the Secured Party notice whenever it acquires
(whether absolutely or by license) or creates any additional material
Intellectual Property.

 



-11-

 

 

(nn) Debtor will from time to time promptly execute and deliver all such further
instruments and documents, and take all such further action as may be necessary
or desirable, or as the Secured Party may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Secured Party to exercise and enforce the rights and
remedies hereunder and with respect to any Collateral or to otherwise carry out
the purposes of this Agreement.

 

(oo) Schedule F as such Schedule shall be delivered on the Effective Date lists
all of the patents, patent applications, trademarks, trademark applications,
registered copyrights, and domain names owned by any of the Debtor as of the
Effective Date. As of the Effective Date, Schedule F (as such Schedule shall be
delivered on the Effective Date) lists all material licenses in favor of Debtor
for the use of any patents, trademarks, copyrights and domain names as of the
Effective Date. All material patents and trademarks of the Debtor have been duly
recorded at the United States Patent and Trademark Office and all material
copyrights of the Debtor have been duly recorded at the United States Copyright
Office.

 

(pp) As of the Effective Date, except as set forth on Schedule G as such
Schedule shall be delivered on the Effective Date, none of the account debtors
or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

 

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Secured
Party’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which Debtor is subject or to which
Debtor is party.

 

6. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in the Note) under the
Note;

 

(b) Any representation or warranty of Debtor in this Agreement shall prove to
have been incorrect in any material respect when made;

 

(c) The failure by Debtor to observe or perform any of its obligations hereunder
for five (5) Business Days; or

 

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Debtor, or a proceeding shall be commenced by Debtor, or by any
governmental authority having jurisdiction over Debtor, seeking to establish the
invalidity or unenforceability thereof, or Debtor shall deny that Debtor has any
liability or obligation purported to be created under this Agreement.

 

7. Duty To Hold In Trust.

 

(a) Upon the occurrence of any Event of Default and at any time during the
continuation thereof, Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interests, whether
payable pursuant to the Note or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the benefit of the Secured Party and shall forthwith
endorse and transfer any such sums or instruments, or both, to the Secured Party
pro-rata in proportion to their respective then-currently outstanding principal
amount of Note for application to the satisfaction of the Obligations (and if
any Note is not outstanding, pro-rata in proportion to the initial purchases of
the remaining Note).

 



-12-

 

 

(b) If Debtor shall become entitled to receive or shall receive any securities
or other property (including, without limitation, shares of Pledged Securities
or instruments representing Pledged Securities acquired after the Effective
Date, or any options, warrants, rights or other similar property or certificates
representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of Debtor or any of its direct or
indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), Debtor agrees to (i) accept the same as the agent of the Secured
Party; (ii) hold the same in trust for the benefit of the Secured Party; and
(iii) to deliver any and all certificates or instruments evidencing the same to
Secured Party on or before the close of business on the third business day
following the receipt thereof by Debtor, in the exact form received together
with the Necessary Endorsements, to be held by Secured Party subject to the
terms of this Agreement as Collateral.

 

8. Rights and Remedies Upon Default.

 

(a) On and after the Effective Date, upon the occurrence of any Event of Default
and at any time during the continuation thereof, the Secured Party shall have
the right to exercise all of the remedies conferred hereunder and under the
Note, and the Secured Party shall have all the rights and remedies of a secured
party under the UCC. Without limitation, the Secured Party shall have the
following rights and powers:

 

(i) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and Debtor shall assemble the Collateral and make it available
to the Secured Party at places which the Secured Party shall reasonably select,
whether at Debtor’s premises or elsewhere, and make available to the Secured
Party, without rent, all of Debtor’s respective premises and facilities for the
purpose of the Secured Party taking possession of, removing or putting the
Collateral in saleable or disposable form.

 

(ii) Upon notice to the Debtor by Secured Party, all rights of Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, Secured Party shall have the right to receive any
interest, cash dividends or other payments on the Collateral and, at the option
of Secured Party, to exercise in such Secured Party’s discretion all voting
rights pertaining thereto. Without limiting the generality of the foregoing,
Secured Party shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or Debtor or any of its direct or indirect
subsidiaries.

 



-13-

 

 

(iii) The Secured Party shall have the right to operate the business of Debtor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to Debtor or right of redemption of
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of Debtor, which are hereby waived and released.

 

(iv) The Secured Party shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Secured Party and to enforce the Debtor’s rights
against such account debtors and obligors.

 

(v) [Reserved.]

 

(vi) The Secured Party may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Party or any designee or any purchaser of any Collateral.

 

(b) The Secured Party shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Secured Party may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Party sells any of the
Collateral on credit, the Debtor will only be credited with payments actually
made by the purchaser. In addition, Debtor waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of the Secured
Party’s rights and remedies hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto.

 

(c) For the purpose of enabling the Secured Party to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, Debtor hereby grants to the Secured Party an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to Debtor)
to use, license or sublicense following an Event of Default, any Intellectual
Property now owned or hereafter acquired by Debtor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

 

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Secured Party in
enforcing the Secured Party’s rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations to Secured Party, and to the payment of any other amounts
required by applicable law, after which the Secured Party shall pay to the
Debtor any surplus proceeds. If, upon the sale, license or other disposition of
the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Debtor will be liable for the
deficiency, together with interest thereon, at the rate of 18% per annum or the
lesser amount permitted by applicable law (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Party to collect such
deficiency. To the extent permitted by applicable law, Debtor waives all claims,
damages and demands against the Secured Party arising out of the repossession,
removal, retention or sale of the Collateral, unless due solely to the gross
negligence or willful misconduct of the Secured Party as determined by a final
judgment (not subject to further appeal) of a court of competent jurisdiction.

 



-14-

 

 

10. Securities Law Provision. Debtor recognizes that Secured Party may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Debtor agrees that sales so made may be at
prices and on terms less favorable than if the Pledged Securities were sold to
the public, and that Secured Party has no obligation to delay the sale of any
Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. Debtor shall
cooperate with Secured Party in its attempt to satisfy any requirements under
the Securities Laws (including, without limitation, registration thereunder if
requested by Secured Party) applicable to the sale of the Pledged Securities by
Secured Party.

 

11. Costs and Expenses. The Debtor shall pay all other claims and charges which
in the reasonable opinion of the Secured Party is reasonably likely to
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein. The Debtor will also, upon demand, pay to the Secured Party the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel and of any experts and agents, which the Secured Party may incur
in connection with the protection, satisfaction, foreclosure, collection or
enforcement of the Security Interest and the administration, continuance,
amendment or enforcement of this Agreement and pay to the Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Secured Party
may incur in connection with (i) the enforcement of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Party under the Note. Until so paid, any fees
payable hereunder shall be added to the principal amount of the Note and shall
bear interest at the Default Rate.

 

12. Responsibility for Collateral. The Debtor assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) the Secured Party does not (i)
have any duty (either before or after an Event of Default) to collect any
amounts in respect of the Collateral or to preserve any rights relating to the
Collateral, or (ii) have any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) Debtor shall remain obligated and liable under each
contract or agreement included in the Collateral to be observed or performed by
Debtor thereunder. The Secured Party shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by the Secured Party of any payment relating to any of
the Collateral, nor shall the Secured Party be obligated in any manner to
perform any of the obligations of Debtor under or pursuant to any such contract
or agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times.

 



-15-

 

 

13. Security Interests Absolute. All rights of the Secured Party and all
obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Note or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Note or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or non-perfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Party shall continue even if the Obligations are barred for any reason,
including, without limitation, the running of the statute of limitations or
bankruptcy. Debtor expressly waives presentment, protest, notice of protest,
demand, notice of nonpayment and demand for performance. In the event that at
any time any transfer of any Collateral or any payment received by the Secured
Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof.
Debtor waives all right to require the Secured Party to proceed against any
other person or entity or to apply any Collateral which the Secured Party may
hold at any time, or to marshal assets, or to pursue any other remedy. Debtor
waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

 

14. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the Note have been indefeasibly paid in
full and all other Obligations have been paid or discharged; provided, however,
that all indemnities of the Debtor contained in this Agreement shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.

 



-16-

 

 

15. Power of Attorney; Further Assurances.

 

(a) Debtor authorizes the Secured Party, and does hereby make, constitute and
appoint the Secured Party and its officers, agents, successors or assigns with
full power of substitution, as Debtor’s true and lawful attorney-in-fact, with
power, in the name of the Secured Party or Debtor, to, after the occurrence and
during the continuance of an Event of Default, (i) endorse any note, checks,
drafts, money orders or other instruments of payment (including payments payable
under or in respect of any policy of insurance) in respect of the Collateral
that may come into possession of the Secured Party; (ii) to sign and endorse any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Secured Party, and at the expense of the Debtor, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which the Secured Party deems necessary to protect, preserve and
realize upon the Collateral and the Security Interests granted therein in order
to effect the intent of this Agreement and the Note all as fully and effectually
as the Debtor might or could do, including, without limitation, the filing, in
its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral, which financing
statements may (but need not) describe the Collateral as “all assets” or “all
personal property” or words of like import; and Debtor hereby ratifies all that
said attorney shall lawfully do or cause to be done by virtue hereof. This power
of attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the Organizational Documents or other
documents or agreements to which Debtor is subject or to which Debtor is a
party. Without limiting the generality of the foregoing, after the occurrence
and during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

 

(b) On a continuing basis, Debtor will take all such action as may reasonably be
deemed necessary or advisable, or as reasonably requested by the Secured Party,
to perfect the Security Interests granted hereunder and otherwise to carry out
the intent and purposes of this Agreement, or for assuring and confirming to the
Secured Party the grant or perfection of a perfected security interest in all
the Collateral under the UCC.

 

16. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Note.

 

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.

 

18. [Reserved].

 

19. Miscellaneous.

 

(a) No course of dealing between the Debtor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 



-17-

 

 

(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtor and the Secured
Party (or, in the event that the Secured Party no longer holds any Note, in a
written instrument signed by the Debtor and the Majority in Interest), or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought. Notwithstanding the foregoing, until the Senior Debt (as
defined in the Note) shall have been Paid in Full (as defined in the Note), this
Agreement shall not be amended without Senior Lender’s prior written consent.

 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Secured Party (other than by merger). Any Secured Party may
assign any or all of its rights under this Agreement to any Person to whom such
Secured Party assigns or transfers any Obligations, provided such transferee
agrees in writing to be bound, with respect to the transferred Obligations, by
the provisions of this Agreement that apply to the “Secured Party.”

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each party hereto agrees that all proceedings concerning
the interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Note (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or Secured agents) shall be commenced exclusively in the state and
federal courts sitting in the City of New York, Borough of Manhattan. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 



-18-

 

 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(j) [Reserved.]

 

(k) Debtor shall indemnify, reimburse and hold harmless the Secured Party and
their respective partners, members, shareholders, officers, directors, employees
and Secured agents (and any other persons with other titles that have similar
functions) (collectively, “Indemnitees”) from and against any and all losses,
claims, liabilities, damages, penalties, suits, costs and expenses, of any kind
or nature, (including fees relating to the cost of investigating and defending
any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result solely from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Note or any other agreement, instrument or
other document executed or delivered in connection herewith or therewith.

 

(l) Nothing in this Agreement shall be construed to subject Secured Party to
liability as a partner in Debtor or any if its direct or indirect subsidiaries
that is a partnership or as a member in Debtor or any of its direct or indirect
subsidiaries that is a limited liability company, nor shall Secured Party be
deemed to have assumed any obligations under any partnership agreement or
limited liability company agreement, as applicable, of Debtor or any of its
direct or indirect subsidiaries or otherwise, unless and until any such Secured
Party exercises its right to be substituted for Debtor as a partner or member,
as applicable, pursuant hereto.

 

(m) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of Debtor or any direct or indirect
subsidiary of Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grants such consent and approval and
waive any such noncompliance with the terms of said documents.

 

(n) The parties hereto recognize that the Effective Date is subject to the
satisfaction of the Security Agreement Conditions.

 

[SIGNATURE PAGES FOLLOW]

 



-19-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written and this Agreement shall be
effective as of the Effective Date.

 

SNAP INTERACTIVE, INC.

 



By: /s/ Alexander Harrington     Name: Alexander Harrington     Title: Chief
Executive Officer and       Chief Financial Officer           A.V.M. SOFTWARE,
INC.         By: /s/ Jason Katz     Name: Jason Katz     Title: CEO  

 

 

 



 

 